     Case 2:20-cv-06250-JLS-E Document 12 Filed 03/22/21 Page 1 of 1 Page ID #:85



 1

 2

 3

 4

 5

 6

 7                                                                 J S -6
 8
                                       UNITED STATES DISTRICT COURT
 9

10                                    CENTRAL DISTRICT OF CALIFORNIA
11

12   REAHDEEN ROBERTSON,      )                 NO. CV 20-6250-JLS(E)
                              )
13               Plaintiff,   )
14                            )
             v.               )                 JUDGMENT
15                            )
     LESLIE THOMPSON, et al., )
16
                              )
17               Defendants. )
     _________________________)
18

19
            IT IS ADJUDGED that the action is dismissed without
20

21   prejudice.

22

23
                   DATED: March 22, 2021
24

25

26
                                                   _______________________________
27
                                                        JOSEPHINE L. STATON
28                                                 UNITED STATES DISTRICT JUDGE
